OPINION
By THE COURT.
This is a law appeal from a judgment of the Common Pleas Court reversing an order of the Board of Liquor Control revoking the appellee’s class D-l, D-2, D-3 and D-3a Liquor permits.
The judgment entry recites that the “cause was heard upon the transcript of the proceedings taken before the Board of Liquor Control, additional testimony offered by the appellant and admitted by the court and briefs submitted by counsel for appellant and appellee. * * * That the order of the Board of Liquor Control is not supported by reliable, probative and substantial evidence and is not in accordance with law.”
It will be noted that the cause was heard upon a transcript of the proceedings had before the Board and additional testimony taken in the Common Pleas Court. However, the proffered transcript of the proceedings had before said court has not been signed and allowed by the trial judge; hence it is not a bill of exceptions. Therefore, this court does not have a record of the complete hearing had in the cause and is not qualified to pass upon the determinative question of whether or not the court erred in its judgment. We have examined the opinion of Judge Reynolds, find no error in his legal conclusions upon his statement of the facts, but we are not able to pass upon his factual conclusions because of the incomplete state of the record.
We find no prejudicial error and the judgment will be affirmed.
MILLER, PJ, HORNBECK and WISEMAN, JJ, concur.